Citation Nr: 0819263	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-20 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, diagnosed as degenerative disc disease.

2.  Entitlement to service connection for a right leg 
disorder, diagnosed as sciatica radiculopathy of the right 
lower extremity.

3.  Entitlement to service connection for a left leg 
disorder, diagnosed as sciatica radiculopathy of the left 
lower extremity.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include an anxiety disorder, 
depressive disorder, and dependent personality disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to November 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.

In April 2006, the veteran requested review by a Decision 
Review Officer (DRO) of his claims on appeal.  In a May 2006 
statement of the case, a DRO addressed his claims de novo as 
part of the appeal process. See 38 CFR § 3.2600 (2007).  The 
Board accordingly considers the claims to have been properly 
adjudicated at the RO level.

Additionally, in March 2008, a video conference hearing was 
held before the undersigned Veterans Law Judge.  A transcript 
of this hearing is of record.


FINDINGS OF FACT

1.  A chronic low back disorder was not shown in service or 
for many years thereafter, and is unrelated to active duty.

2.  Bilateral sciatica radiculopathy of the lower extremities 
was not shown in service or diagnosed until 2005 and is 
unrelated to active duty service.  

3.  The competent evidence demonstrates that the veteran's 
psychiatric disorder clearly and unmistakably existed prior 
to active service.

4.  The competent evidence demonstrates that the veteran's 
preexisting acquired psychiatric disorder was not aggravated 
by active service.


CONCLUSIONS OF LAW

1.  A low back disorder, diagnosed as degenerative disc 
disease, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(a), 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  A right leg disorder, diagnosed as sciatica radiculopathy 
of the right lower extremity, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.03, 3.307, 3.309, 3.310(a) (2007).

3.  A left leg disorder, diagnosed as sciatica radiculopathy 
of the left lower extremity, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.03, 3.307, 3.309, 3.310(a) (2007).

4.  A preexisting psychiatric disorder, to include an anxiety 
disorder, depressive disorder, and dependent personality 
disorder, was not aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the law and regulations, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Low Back Disorder

The Board notes that the competent medical evidence 
demonstrates a current disability of the low back.  
Specifically, examination reports from the Florida Department 
of Health and VA treatment and examination reports reflect 
diagnoses of chronic lumbosacral strain and degenerative disc 
disease of the L4-L5.  

In this regard, during service he was treated on a few 
isolated occasions for low back pain and an impression of 
chronic low back and muscle strain was given.  The veteran 
testified at his personal hearing that he had experienced 
back pain ever since an in-service accident where he was 
struck by a cattle car.  

Indeed, service medical records show that the veteran was 
involved with such an accident; however at that time he only 
complained of right knee pain.  Additionally, the accident 
occurred in January 1972 and it was not until October 1972 
that he was first treated in-service for back pain.  Further, 
at that time he indicated only experiencing back pain for a 
month.  

Moreover, the back pain treated in-service appears to have 
been treated without chronic residuals.  Specifically, 
although he reported experiencing recurrent low back pain in 
his report of medical history dated in March 1973, upon 
objective examination of that same date, his spine was 
normal.  This evidence weighs against an in-service 
incurrence of a chronic disability. 

Additionally, the post-service medical evidence does not 
indicate any findings of treatment for a low back disorder 
for many years after service.  Specifically, medical records 
are negative for complaints or treatment for a back problem 
until 1997 (nearly 24 years after service separation).  In 
this case, the Board emphasizes the multi-year gap between 
discharge from military service (1973) and his post-service 
treatment for a low back disorder.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim).  

The Board has considered the veteran's statements and 
testimony and his brother's statements asserting continuity 
of symptomatology of his currently-diagnosed back disorder 
and active duty service.  For instance, he testified that he 
has had the same back problem on and off since active duty.  
His brother also recalled that the veteran has had difficulty 
with his lower back since his separation from active duty 
service.  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Board, however, finds that 
the reported history of continued low back problems since 
active service is inconsistent with the other evidence of 
record.  

Indeed, while he stated that his disorder began in-service, 
the separation examination found a normal spine.  Moreover, 
the post-service evidence does not reflect treatment related 
to a low back disorder for many years following active 
service.  While he testified and he and his brother have both 
reported a history of continuing symptoms since service, such 
reports began in 2005, contemporaneous with his filing a 
claim for benefits.  Indeed, clinical records showing 
treatment for a low back disorder prior to 2005 contain no 
reference to on-going symptomatology since service.  

Further, the post-service treatment records dated prior to 
2005 also fail to indicate a history of a low back disorder 
since service.  Additionally, in an August 2005 VA treatment 
record the veteran alleged that he began experiencing low 
back pain after years of lifting.  This evidence weighs 
against the credibility of the veteran's and his brother's 
statements of on-going symptoms since service.  

Indeed, the absence of documented treatment, considered in 
conjunction with the absence of a reported in-service history 
of a low back disorder prior to 2005, does not support a 
finding of continuity, however sincere their current 
statements on this point.  In short, their current 
recollection as to symptoms dating back to the distant past 
is found to be less probative than the lengthy absence of 
documented treatment or documented report of continued 
symptoms.  Therefore, the Board finds that the veteran's 
testimony and his brother's statements, while competent, are 
not credible as to continuity.  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  In this case, no medical examiner or treating 
physician has established or suggested a direct medical nexus 
between the veteran's diagnosed back disorder and active 
duty.  

Rather, a VA examiner in September 2005 indicated that the 
veteran's current diagnosis of degenerative disc disease and 
its relation to the back pain in-service could not be made 
without resorting to speculation.  Such a finding was based 
on the absence of documentation of treatment for a low back 
disorder from the time he left the service until 1997.  
Similar findings were also made at a November 2006 VA 
examination.  

Given the lack of a chronic disorder shown in service, the 
absence of identified symptomatology for many years after 
discharge, and no probative medical nexus between the 
veteran's current complaints and active duty, the Board finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is 
inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral Leg Disorder

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the veteran filed his claim in 2005, the amendment is not 
applicable to the current claim. 

Although the veteran has contended that his bilateral leg 
disorder is secondary to his service connection claim for a 
low back disorder, it is noted that service connection for a 
low back disorder has been denied and is not in effect at 
this time.  Therefore, by definition, the benefit sought on 
appeal is not warranted on a secondary basis.  

In evaluating his claim on a direct basis, the first question 
is whether competent evidence demonstrates a current 
disability.  The Board notes that the veteran has a current 
diagnosis of bilateral sciatic radiculopathy.  Specifically, 
Dr. B. provided such a diagnosis after an examination held at 
the request of the Florida Department of Health.  
Additionally, a VA examination report dated September 2005 
notes that the veteran has sciatic symptoms in both lower 
extremities.      

Regarding the second element of a service connection claim, 
that of in-service incurrence, the veteran's service medical 
records do not indicate that he was diagnosed or treated for 
sciatic radiculopathy.  His separation examination dated 
March 1973 noted that he had normal lower extremities.  

Significantly, the veteran does not assert that he developed 
bilateral sciatic symptoms during service.  Furthermore, a 
review of post-service medical evidence does not demonstrate 
any findings indicative of sciatic symptoms until 2005.  

Moreover, at the time these findings were made, the veteran 
indicated that he had only experienced sciatica symptoms in 
the lower extremities within the past 10 years.  Similarly, 
he testified at his personal hearing that he did not have 
sciatica pain until the last 10 to 12 years.  This evidence 
weighs against a finding that bilateral sciatica 
radiculopathy has been present since active duty.  

The Board places greater probative value on the absence of 
complaints or treatment for this disorder in the intervening 
years.  Moreover, the multi-year gap between service 
separation (1973) and evidence of sciatica symptoms (32 
years) also weighs against the claims on a direct basis.  As 
such, the probative evidence is against the claims based on 
continuity of symptomatology.  See Maxson, 230 F.3d at 1333.  

Additionally, the veteran has not specifically endorsed a 
continuity of sciatica radiculopathy, from the time of 
separation from service to the present time.  Moreover, as 
previously noted, such continuity of symptomatology has not 
been demonstrated by the post-service treatment record.  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  In the present case, no medical examiner or 
treating physician has established or suggested a direct 
medical nexus between the veteran's sciatica symptoms and 
active duty.  Rather, a VA examiner in September 2005 opined 
that his sciatica symptoms in both lower extremities are not 
due to service because they did not start until 10 years ago.  

In sum, the evidence of record fails to establish that the 
veteran's currently-diagnosed sciatica symptoms of both the 
right and left lower extremities were incurred in service.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Acquired Psychiatric Disorder

In determining entitlement to service connection, a veteran 
is afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of 
examination for entry into service.  See 38 U.S.C.A. § 1111.  
However, the presumption of sound condition may be rebutted 
by clear and unmistakable evidence both that the disability 
or injury existed prior to service, and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 
116, 123-30 (2003) (detailing legislative history relating to 
presumption of soundness and the possibility that the 
omission of the relevant language from 38 C.F.R. § 3.304(b) 
was unintentional and that 38 C.F.R. § 3.304(b) should be 
construed as consistent with the VA's pre-February 1961 
regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2006).  

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  However, the increase need not 
be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation, an opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Further, such medical 
questions must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As an initial matter, the Board finds that no pre-service 
medical records are available.  A review of the claims file 
reveals that the veteran's enlistment examination in June 
1971 contained normal psychiatric findings. Additionally, his 
report of medical history also completed in June 1971 denied 
any prior treatment for a mental condition.  After the 
examination, he was considered to be qualified for service.  
For that reason, he is entitled to the presumption of 
soundness.  

Nonetheless, within a year and a half of service, the veteran 
was treated for and diagnosed with schizoid personality 
disorder.  A Medical Board report was issued and it found 
that he had a longstanding preexisting condition.  
Specifically, the report revealed that the veteran had seen a 
private psychiatrist before entering service.  

After extensive observation and outpatient consultation, the 
Medical Board concluded that he had an inherent, pre-existing 
personality defect which rendered him unsuitable for further 
service.   It also found that his disability was not the 
result of an incident in-service, as it was largely 
attributed to his relationship with his father, and that it 
was not aggravated by service.  He was subsequently 
discharged from service because of a non-acceptable defect.

Even finding that the presumption of soundness attached at 
the time of induction, the medical evidence provides clear 
and unmistakable evidence that he experienced an acquired 
psychiatric disorder prior to active duty.

The Veterans Claims Court has held that post-service medical 
judgment alone may be used to rebut the presumption of 
soundness as long as the evidence is clear and unmistakable.  
See Jordan v. Principi, 16 Vet. App. 335 (2002), withdrawn, 
2002 WL 31445159 (Vet. App. Nov. 1, 2002); but see Jordan v. 
Principi, 17 Vet. App. 261, 280 (2003) (medical judgment may 
play a conclusive role in making presumption of soundness 
determination).  

Here, the veteran testified at his personal hearing that he 
began experiencing anxiety during boot camp and as a result 
he had trouble focusing and breathing.  He also denied being 
treated for an acquired psychiatric disorder prior to 
service.

However, the post-service medical evidence indicates that the 
veteran's psychiatric disorder existed prior to his military 
service.  For instance, a VA examiner concluded in September 
2005 after a review of the record, an examination, and an 
interview with the veteran, that he had experienced 
depression, anxiety, and social withdrawal since his early 
years.  Moreover, a subsequent VA examination dated in 
December 2005 also found that he came into the military with 
anxiety and that the military did not cause his anxiety nor 
did it permanently aggravate it.  

After weighing the medical evidence, the Board finds that 
there is clear and unmistakable medical evidence that the 
veteran had an acquired psychiatric disorder prior to his 
entrance into active duty and the presumption of soundness is 
overcome.  

The Board must now consider whether the veteran's pre-
existing psychiatric disorder was aggravated by service and, 
if so, whether the current disability is causally related to 
such aggravation.  In this vein, a preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 C.F.R. § 3.306(a) (2007). 

In the present case, the evidence of record does not show a 
permanent worsening of the veteran's preexisting psychiatric 
disorder due to active service.  To the contrary, as 
previously mentioned, the Medical Board report and a VA 
examiner in December 2005 stated that the anxiety he 
experienced during service was not permanently aggravated by 
service.  Indeed, in reaching that conclusion, both reports 
relied in part on the veteran's own statements that he 
experienced anxiety and depression prior to service.  

In particular, the Medical Board report included findings 
that he had anxiety associated with his father and a 
September 2005 VA examination noted that he experienced 
anxiety during school, which why he only went to the 10th 
grade.  Both VA examiners relied on a review of the claims 
folder and a physical examination of the veteran.  For these 
reasons, the opinions are found to be highly probative.  
Moreover, no other competent evidence of record refutes such 
opinion.  

As already explained, the competent evidence does not 
demonstrate that a preexisting psychiatric disorder was 
permanently worsened by active service.  In fact, as 
previously noted, the VA examiner in December 2005 reached 
the opposite conclusion and found that the in-service 
complaints represented only a temporary worsening of the 
veteran's condition.  

Although the veteran testified that he witnessed a fellow 
serviceman attempt suicide and a fight that resulted in an 
eye injury of another fellow serviceman, such statements were 
not made until 2005 in conjunction with the filing of his 
claim.  Rather, a VA treatment record dated in August 2005 
notes that his anxiousness surrounded current business and 
financial related issues and it made no mention of the 
incidents he now reports witnessing in-service.  

Moreover, the Medical Board report completed during service 
only identifies his relationship with his father as the 
primary reason for the anxiety he experienced during service 
and not the alleged incidents involving fellow servicemen.  

Furthermore, the post-service medical evidence does not show 
complaints of, treatment for, an acquired psychiatric 
disorder for many years after discharge from service.  
Specifically, medical records are negative for complaints or 
treatment for psychiatric problems until 2005 (nearly 32 
years after service separation).  In this case, the Board 
emphasizes the multi-year gap between discharge from military 
service (1973) and his post-service treatment for an acquired 
psychiatric disorder.  

The number of years lapsed between the in-service 
manifestations of an acquired psychiatric disorder and the 
first post-service episode weighs against a finding of a 
permanent increase in the veteran's pre-service psychiatric 
disorder while he was on active duty.  The issue is not 
whether there is an increase in the veteran's psychiatric 
disorder after service; it is whether there was an increase 
during military service.

The Board has considered the veteran's statements asserting 
continuity of symptomatology of his currently-diagnosed 
psychiatric disorder active duty service.  
The Board acknowledges that the veteran is competent to 
provide evidence of his own experiences of a psychiatric 
disorder.   However, the multi-year gap between service 
separation and evidence of complaints or treatment for a 
psychiatric disorder, are highly suggestive that there was no 
in-service increase in the veteran's pre-service psychiatric 
disorder and it weighs heavily against the claim he now makes 
that he has had problems ever since service

Indeed, private records dated prior to 2005 contain no 
references to on-going symptomatology since service.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Therefore, continuity of symptomatology has not been shown.

Because the competent evidence fails to establish that the 
veteran's preexisting psychiatric disability was aggravated 
by active duty, a grant of service connection is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

With respect to all claims on appeal, the Board has also 
considered the veteran's statements and testimony and his 
brother's statements asserting a relationship between his 
current disorders and active duty service. The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
adjudicating his claim, the Board must evaluate the veteran's 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  

 In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and his brother are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to them through their senses.  Layno 
v. Brown, 6 Vet. App. at 470.  As lay persons, however, they 
are not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2005 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006 and 
February 2008, the RO provided the veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With those 
letters, the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At his hearing, the veteran testified that he was first 
treated after service for a low back disorder from a private 
physician in the 1970s through 1980.  He also testified that 
the private physician is now deceased and his medical records 
are unavailable.  He further explained that he has 
unsuccessfully attempted to locate these medical records.  

Under the circumstances, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(which holds that strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Therefore, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the RO has obtained his 
service medical records and VA outpatient treatment records.  
Further, he submitted private treatment records, records from 
the Florida Department of Health, and statements in support 
of his claim, including a statement from his brother.  

Additionally, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  Next, specific VA medical opinions 
pertinent to the issues on appeal were obtained in September 
2005, December 2005, and November 2006.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

Service connection for a low back disorder, diagnosed as 
degenerative disc disease, is denied.

Service connection for a right leg disorder, diagnosed as 
sciatica radiculopathy of the right lower extremity, is 
denied.

Service connection for a left leg disorder, diagnosed as 
sciatica radiculopathy of the left lower extremity, is 
denied.

Service connection for an acquired psychiatric disorder, to 
include an anxiety disorder, depressive disorder, and 
dependent personality disorder, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


